         Case 3:17-cr-00623-JLS Document 456 Filed 03/19/21 PageID.4028 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                             SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   UNITED STATES OF AMERICA,                               Case No.: 17CR0623-JLS
 8                                            Plaintiff,
                                                             ORDER GRANTING UNITED STATES’
 9   v.                                                      MOTION FOR TEN-DAY EXTENSION OF
                                                             TIME TO FILE RESPONSES AND
10   DAVID NEWLAND, et al.,                                  CONTINUING MOTION HEARING

11                                        Defendants.
12
13           Pending before the Court is the Government’s Motion for Ten-Day Extension of
14   Time to File Motion Responses (ECF No. 454). Good cause appearing, the motion is
15   Granted; the responses shall be filed by April 12, 2021.
16           IT IS FURTHER ORDERED, on the Court’s own motion, that the Motion Hearing
17   currently scheduled for April 20, 2021 shall be continued to April 29, 2021 at 9:00 a.m.1
18   Time shall be excluded pursuant to 18 U.S.C. § 3161(h)(1)(D).
19           IT IS SO ORDERED.
20   Dated: March 19, 2021
21
22
23
24
25
     1
26     The Court is aware that the United States is not seeking a continuance of the motion hearing date.
     However, the current hearing date and briefing schedule were specifically set to permit the Court
27   sufficient to time to review the motions, responses, and any replies (not required, but probable), before
     the hearing date. The Government’s proposal to extend its response date without moving the hearing
28   date may not permit the Court adequate time for review and preparation.


                                                                                                   17CR0623-JLS
